Citation Nr: 1535220	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for xerosis cutis.

2.  Entitlement to service connection for bilateral pterygium. 

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel status post left hand release surgery (also claimed as bilateral ulnar neuropathy).

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right elbow.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left elbow.

7.  Entitlement to higher ratings for degenerative arthritis and degenerative disc disease of the cervical spine rated as noncompensable prior to November 5, 2012, and 10 percent disabling since November 5, 2012. 

8.  Entitlement to an initial rating in excess of 10 percent for right elbow supination/pronation impairment. 

9.  Entitlement to an initial rating in excess of 10 percent for left elbow supination/pronation impairment. 

10.  Entitlement to a compensable rating for scars (x3) status post-right knee surgery. 

11.  Entitlement to an increased rating in excess of 10 percent for service-connected carpal tunnel syndrome of the right wrist. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to waiver of recovery of an overpayment of disability compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from January 1986 to June 1986, January 1991 to March 1991, January 2004 to January 2006, January 2006 to September 2007, and July 2008 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2014 the RO granted the Veteran a higher rating of 10 percent for the service-connected degenerative arthritis and degenerative disc disease of the cervical spine effective November 5, 2012.  Inasmuch as ratings higher than10 percent are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in the March 2015 Statement of Accredited Representative in Lew of VA Form 646, the Veteran's representative stated that the issue of entitlement to service connection for allergic rhinitis was on appeal.  The Veteran was denied service connection for allergic rhinitis in the February 2009 rating decision, he filed a notice of disagreement (NOD) in December 2009 and July 2010, and the RO issued a statement of the case (SOC) in October 2010, which was mailed in December 2010.  However, on the Veteran's January 2011 substantive appeal VA-9 he checked the box that indicated he wish to limit his appeal to issues he listed.  He included seven issues   and did not list allergic rhinitis.  Thus, the Board finds that the issue of entitlement to service connection for allergic rhinitis is not before the Board. 

The issues of entitlement to higher ratings for service-connected bilateral hearing loss and service-connected vertigo have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

The Board notes that this remand is strictly a procedural decision. If a decision was issued, the claim for a waiver of overpayment would have been addressed by the Board in a separate decision.  See BVA Directive 8430, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the issue of entitlement to service connection for bilateral pterygium and the issues of entitlement to higher ratings for carpal tunnel status post left hand release surgery, degenerative arthritis of the right knee, degenerative arthritis of the right elbow, degenerative arthritis of the left elbow, and degenerative arthritis and degenerative disc disease of the cervical spine the Board notes that the last SOC of record is the October 2010 SOC that was mailed in December 2010.  Since the October 2010 SOC VA treatment records, private treatment records, Social Security Administration (SSA) records, and April 2013 VA examinations were associated with the Veteran's claims file.  These records were not accompanied by a waiver of AOJ review.  In addition, while the RO issued a January 2014 rating decision continuing the 10 percent disability ratings for the service-connected carpal tunnel status post left hand release surgery, degenerative arthritis of the right knee, degenerative arthritis of the right elbow, and degenerative arthritis of the left elbow and granting the Veteran an increased rating for his degenerative arthritis and degenerative disc disease of the cervical spine no supplemental statement of the case (SSOC) was issued.  Therefore, the AOJ should issue an SSOC that reviews and adjudicates all evidence of record since the October 2010 SOC that was mailed in December 2010 SOC.  See 38 C.F.R. § 20.1304 (2014).  

In the February 2009 rating decision, the RO denied service connection for xerosis cutis.  The Veteran filed an NOD in December 2009 but in a June 2010 letter the RO informed the Veteran that they could not find his NOD and therefore he should resubmit it.  While the Veteran resubmitted an NOD in July 2010 he did not include the issue of entitlement to service connection for xerosis cutis and thus, an SOC was not issued for that claim.  However, after reviewing the Veteran's claim file the Board has found the December 2009 NOD.  Thus, an SOC should have been issued; consequently, the Board must remand to the AOJ to furnish an SOC on the issue of entitlement to service connection for xerosis cutis and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In the January 2014 rating decision the Veteran was granted service connection for
right elbow supination/pronation impairment and left elbow supination/pronation impairment; he was assigned a 10 percent disability rating for both service-connected disabilities effective November 5, 2012.  He was also granted service connection and a compensable rating for scars (x3) status post-right knee surgery effective November 5, 2012.  His 10 percent disability rating was continued for his service-connected carpal tunnel syndrome of the right wrist and he was denied a TDIU rating.  In the January 2014 rating decision letter the Veteran was notified that part of his compensation would be withheld until February 1, 2014, because an overpayment was created since he went back on active duty from July 4, 2008, until August 27, 2009.  In April 2014 and November 2014 the Veteran filed an NOD on the validity of the debt.  In January 2015 the Veteran filed an NOD on the ratings assigned for his right elbow supination/pronation impairment, his left elbow supination/pronation impairment, and his scars (x3) status post-right knee surgery.  His NOD also included the denial of an increased rating for service-connected carpal tunnel syndrome of the right wrist and the denial of a TDIU rating.  Thus, an SOC should have been issued; consequently, the Board must remand to the AOJ to furnish an SOC on the issues of entitlement to higher ratings for the service-connected right elbow supination/pronation impairment, left elbow supination/pronation impairment, scars (x3) status post-right knee surgery, carpal tunnel syndrome of the right wrist, entitlement to a TDIU rating, and entitlement to a waiver of recovery of an overpayment of disability compensation benefits to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, in a January 2015 statement the Veteran listed four doctors from whom he has sought treatment from and stated that they may have additional records.  Thus, the AOJ should give the Veteran the opportunity to submit authorization forms for any outstanding private treatment records and the AOJ should obtain and consider any additional records for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records.

2.  The AOJ shall furnish the Veteran an SOC on the issue of entitlement to service connection for xerosis cutis, the issues of entitlement to higher ratings for the service-connected right elbow supination/pronation impairment, left elbow supination/pronation impairment, scars (x3) status post-right knee surgery, carpal tunnel syndrome of the right wrist, the issue of entitlement to a TDIU rating, and the issue of entitlement to a waiver of recovery of an overpayment of disability compensation.  The AOJ shall return this issue to the Board only if the Veteran files a timely substantive appeal.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence obtained since the issuance of the October 2010 SOC, to include the VA treatment records, private treatment records, SSA records, and April 2013 VA examinations.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


